









exhibit 10.14




The Hertz Corporation
999 Vanderbilt Beach Road
Naples, FL 34108
June 11, 2015
Mr. Bruce Dressel


Dear Bruce:
I am very pleased to confirm our offer of employment for the position of Chief
Operating Officer of the Hertz Equipment Rental Company (“HERC”). This position
will report directly to Larry Silber, Chief Executive Officer of HERC and will
be based out of our Bonita Springs, FL location. Your start date is to be
determined upon acceptance of this offer.
Your base salary, paid on a bi-weekly basis, will be $19,230.77, which equates
to an annualized salary of $500,000. This offer is contingent upon verification
of your education, previous employment, satisfactory references, passing the
drug test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non-Competition
Agreement.
You are eligible to participate in the Hertz Incentive Plan for 2015, which
provides for a target payment of 75% of your eligible earnings. Your
participation for 2015 will be pro-rated based on length of service during the
performance period. Actual payout is contingent upon the Company’s financial
performance, your performance and your start date. Hertz retains the right and
sole discretion to amend, modify or rescind such plan at any time and for any
reason.
You will be eligible for an annual equity grant in 2015 in the amount of
$500,000. In 2016 and beyond your target annual equity grant will be $500,000.
Generally, equity grants are subject to approval by the Compensation Committee
of the Hertz Board of Directors and are subject to its sole and exclusive
discretion for all key executives and key employees. Generally awards are based
upon, or denominated as, a dollar value and may be all or partially granted in
the form of Restricted Stock Units, Performance-based Restricted Stock Units,
and stock options and are subject to the Committee’s sole and exclusive
discretion. Grants are made in accordance with the Company’s Equity Grant
Policy. Materials and details regarding this plan will be sent to you under
separate cover, once employment is commenced.
You will be eligible for service vehicle privileges in this role. This privilege
provides for the use of a Hertz service vehicle for personal and professional
use. The service vehicle use policy will be renewed with you upon commencement
of your employment. You will be eligible for 20 days of vacation per the terms
and conditions of The Hertz Corporation vacation policy.


1

--------------------------------------------------------------------------------





You are eligible for relocation assistance according to the terms and conditions
of Hertz’s Employee Relocation Policy. The Company will provide reimbursement
for expenses related to the sale and purchase of your primary home, temporary
housing for eight (8) weeks in addition to movement of your household goods
through a vendor selected by the Company. All relocation expenses are expected
to be reasonable and customary for the area and are subject to pre-approval by
the Company. This assistance will be available for twelve (12) months following
the initiation of your relocation. Please note that if you voluntarily leave the
employment of Hertz following the commencement of your position, you will be
required to reimburse the Company for the entire amount of the expenditures
regarding your relocation. The terms and conditions of the relocation agreement,
including but not limited to any repayment obligations, will be provided for in
a separate relocation agreement upon acceptance and initiation of the
relocation. Prior to the initiation of the relocation as well as receiving any
relocation reimbursement, you will be required to execute a separate relocation
agreement.
Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Hertz Custom Benefit Program.
This benefits program offers you numerous coverage options for:
Ÿ Medical
Ÿ Accidental Death and Dismemberment
Ÿ Dental
Ÿ Long Term Disability
Ÿ Vision
Ÿ Dependent Care Flexible Spending Account
Ÿ Life Insurance
Ÿ Health Care Flexible Spending Account
Ÿ Dependent Life Insurance
 

Additionally, you will be eligible for the Hertz Income Savings Plan (401k)
after you complete one-year of employment. Hertz matches your contributions
(both before-tax and Roth after-tax contributions) dollar for dollar on the
first 3% of your Eligible Compensation you contribute and 50 cents on the dollar
for the next 2% of your Eligible Compensation you contribute. You are always
100% vested in the Company matching contributions and your contributions you
make to the Plan and any related investment earnings.
It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned an Employee Confidentiality & Non-Solicitation
Agreement. It is also a fundamental term and condition of your employment that:
(i)You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have form any third
party, including but not limited to any current or former employer.


(ii)You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii)You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will


2

--------------------------------------------------------------------------------





not transfer any such documents or information to the Company at any time or
otherwise use such documents or information in the scope of your employment with
the Company.


(iv)During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).


(v)During your employment with the Company you may only serve on one outside
Board without the written consent of the Company.


(vi)You will not disclose at any time (except for business purposes on behalf of
the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company’s policies and procedures.


(vii)You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(viii)You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(ix)You agree that any disputes over the above terms shall be governed by
Florida law, shall resolved in a Florida Court or in a federal court located in
Florida, and that the terms of this Agreement may be enforce by the Company or
its successors or assigns.


The forgoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the forgoing
terms and conditions or should the forgoing representation and warranty be
inaccurate or false, it will result in your immediate termination from the
Company. In addition, you agree that you will indemnify and save harmless to the
Company and its directors, officers, employees and agents from any and all
claims and demands incurred by any of them directly or indirectly arising from
any breach of the forgoing terms or conditions or any inaccuracy or
misrepresentation of the forgoing representation and warranty.
In the event your position with Hertz is eliminated or your employment is
terminated for any reason other than for cause and other than your voluntary
resignation, then you will be eligible to receive a severance payment equal to
one times your annual base salary and target bonus. Payment of any such
severance shall be contingent upon the execution of the General Release
including non-competition and non-disclosure provisions.
In addition, if your employment is involuntarily terminated for any reason other
than cause, a portion of each outstanding equity grant will vest proportional to
the number of completed months of service since each grant was made divided by
the total number of months in the vesting period for each grant. If HERC is sold
before being spun and your employment is involuntarily terminated for any reason
other than cause within 24 months of the sale, each outstanding equity grant
will vest fully.
Per Hertz’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either you or the Company may
terminate employment at any time, with or without cause. In addition, by signing
this letter you acknowledge that this letter sets forth the entire agreement
between you and the


3

--------------------------------------------------------------------------------





Company regarding your employment with the Company, and fully supersedes any
prior agreements or understandings, whether written or oral.
Bruce, we are pleased you are considering joining Hertz and look forward to the
opportunity to work with you.
Very truly yours,


/s/ Christian Cunningham


Christian Cunningham
Senior VP, Chief Human Resources Officer


4

--------------------------------------------------------------------------------







ACCEPTANCE
I, Bruce Dressel, have read, understand, and having had the opportunity to
obtain independent legal advice hereby voluntarily accept and agree to the terms
and conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of this Employee Confidentiality & Non-Competition Agreement.
 
 
 
 
/s/ Bruce Dressel
6-15-2015
Bruce Dressel
Date:
 
 
 
 
Enclosures
 
 
 
 
 
cc: L. Silber
 
C. Cunningham
M. Harrison
 







5